DETAILED ACTION
This action is in response to amendments/arguments filed 08/10/2021. Claims 1-20 are pending with independent claims 10 and 18 being amended and claims 1-9 are allowed.

Terminal Disclaimer
	The terminal disclaimer filed 8/10/2021 has been approved therefore the
nonstatutory double patenting of claims 1-20 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered.
Applicant’s arguments, with respect to nonstatutory double patenting of claims 1-20 have been fully considered and are persuasive.  The terminal disclaimer filed 8/10/2021 has been approved therefore the nonstatutory double patenting of claims 1-20 has been withdrawn. 

SUH teaches “wherein a number of the plurality of validity signals is the same as the number of the plurality of digitized signals” in section 3.1. The raw output of the ring oscillator (i.e. claimed plurality of digitized signals) which has a time-invariant characteristic in which the frequency of the ring oscillator does not vary in accordance with a peripheral environment (i.e. claimed plurality of validity signals). This time-invariant characteristic of the first ring oscillator is compared with a time-invariant characteristic of a second ring oscillator to determine which oscillator is faster and either a 0 or 1 is output based on the comparison. 
 SUH also teaches “wherein a number of the plurality of valid digitized signals is less than the number of the plurality of digitized signals” in section Suh section 3.1 last paragraph i.e. For simplicity, it is also possible to use each oscillator only once to generate a single bit and avoid any correlation. For example, 128 pairs of oscillators (256 oscillators total (i.e. Raw output of the oscillator claimed plurality of digitized signals)) can be used to generate 128 independent bits (i.e. claimed plurality of valid digitized signals).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by SUH et al. "Physical unclonable functions for device authentication and secret key generation" listed on IDS filed 11/13/2019.
With respect to claim 10, SUH teaches a security device, comprising:
a random signal generating circuit configured to generate a plurality of digitized signals (see Suh section 3.1 i.e. many identically laid-out delay loops (ring oscillator)); 
a validity detector configured to detect transition of each of the plurality of digitized signals, detect validity of each of the plurality of digitized signals by using a time-invariant characteristic of each of the plurality of digitized signals, and generate a plurality of validity signals, each of the plurality of validity signals corresponding to a corresponding one of the plurality of digitized signals (see Suh section 3.1 In order to generate a fixed number of bits, a fixed sequence of oscillator pairs is selected, and their frequencies are compared to generate an output bit); and
a finalizer configured to receive the plurality of digitized signals and the plurality of validity signals and output a plurality of valid digitized signals among the plurality of digitized signals based on the plurality of validity signals (see Suh section 3.1),


With respect to claim 14, SUH teaches the security device of claim 11, comprising: wherein the validity signal generator is configured to compare the plurality of the output signals using at least one logic gate and generate the plurality of validity signals (see Suh section 3.1).

With respect to claim 15, SUH teaches the security device of claim 10, wherein the finalizer is configured to determine whether to exclude at least one of the plurality of valid digitized signals based on the plurality of validity signals (see Suh section 3.1).

With respect to claim 17, SUH teaches the security device of claim 10, wherein the finalizer is configured to output the plurality of valid digitized signals based on the plurality of digitized signals and the validity signals (see Suh section 3.1).

With respect to claim 18, SUH teaches a security device, comprising:

detecting validity of each of the plurality of digital random signals to generate a plurality of validity signals corresponding to the each of the plurality of digital random signals; (see Suh section 3.1 In order to generate a fixed number of bits, a fixed sequence of oscillator pairs is selected, and their frequencies are compared to generate an output bit); and
determining whether to exclude the each of the plurality of digital random signals based on a corresponding one of the plurality of validity signals; and outputting a plurality of valid digital random signals in accordance with a result of the determining whether to exclude the each of the plurality of digital random signals, (see Suh section 3.1),
wherein the number of the plurality of validity signals is the same as the number of the plurality of digitized signals, and wherein the number of the plurality of valid digitized signals is less than the number of the plurality of digitized signals (see Suh section 3.1 i.e. Now let consider how many bits we can generate from this circuit. Each comparison of a pair of oscillators generates a bit. There are N(N-1)/2 distinct pairs give N ring oscillators. However, the entropy of this circuit, which corresponds to the number of independent bits that can be generated from the circuit, is clearly less than N(N-1)/2 because the bits obtained from pair-wise comparisons are correlated.

Allowable Subject Matter
Claims 1-10 are allowable over the prior art once the nonstatutory double patenting rejection is overcome.
Claims 11-13, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 11 the prior art does not teach the security device of claim 10, wherein the validity detector comprises: an asynchronous detector configured to detect transition of each of the plurality of digitized signals and to output a plurality of output signals including first output signals and second output signals, and a validity signal generator configured to generate the plurality of validity signals in response to the plurality of output signals.
With respect to claim 12 the prior art does not teach the security device of claim 11, wherein the asynchronous detector comprises: a first storage circuit configured to receive a plurality of first clock signals generated based on the plurality of digitized signals and to output the first output signals, and a second storage circuit configured to receive a plurality of second clock signals generated based on the plurality of digitized signals and to output the second output signals.
With respect to claim 13 the prior art does not teach the security device of claim 12, wherein the first storage circuit is configured to receive the plurality of digitized signals as the first clock signals, and the second storage circuit is configured to receive 
With respect to claim 16 the prior art does not teach the security device of claim 10, wherein each of the plurality of valid digitized signals is time-invariant.


With respect to claim 19 the prior art does not teach the method of claim 18, wherein the detecting the validity of each of the plurality of digital random signals includes generating a plurality of first clock signals and a plurality of second clock signals based on the plurality of digital random signals.
With respect to claim 20 the prior art does not teach the method of claim 18, wherein the detecting the validity of each of the plurality of digital random signals includes generating a plurality of first clock signal by using at least one of the plurality of digital random signals and generating a plurality of second clock signal by using an inverted signal of the at least one of the plurality of digital random signals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492